DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08 August 2022, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive in light of the new claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of in view of Allen (US 10,237,583 B1).
Allen ‘583 discloses a system that performs extracting at least one video frame from the video feed, detecting a barcode or QR code, determining a category by analyzing the barcode, ascertaining an execution case associated with the category, and selectively executing the execution case (Figs. 3, 4; Col. 7, lines 16-30; Col. 8, line 66-Col. 9, line 15), wherein the execution case may include one or more of the following actions:  executing a smart contract and describing video feed metadata (Figs. 1, 2; Col. 5, lines 27-47; Col. 13, lines 40-54).
Combining the references brings about a system that performs selecting an execution time for a smart contract based on an occurrence within the media asset.  Therefore, the aforementioned limitation is taught by the combination of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo et al. (US 2017/0279783 A1) in view of Allen (US 2020/0177579 A1), hereinafter referred to as “Allen ‘579” in view of Ansari et al. (US 2017/0220815 A1) and further in view of Allen (US 10,237,583 B1), hereinafter referred to as “Allen ‘583”.
Regarding claim 1, Milazzo teaches a method for securely distributing metadata using a blockchain, the method comprising: 
generating, by a first computing device, i.e. a content provider (Fig. 1, el. 102; Para. 36), a block for a distributed blockchain ledger, i.e. a distributed ledger implemented as a distributed blockchain database (Fig. 1, el. 110; Para. 40), e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file and indicates that the file is available for distribution, wherein the record may be created on the ledger by sending a transaction to the blockchain database (Para. 62); transactions recorded in a blockchain database can be grouped into blocks (Para. 41); the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger (Para. 64),
the block comprising a metadata item of an encrypted media asset, e.g. the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger, wherein the metadata may include metadata associated with a video file (Para. 64), wherein the 3D model file is encrypted with the secret key (Para. 58);
transmitting, at a first time, by the first computing device, the block for storage in the distributed blockchain ledger, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file and indicates that the file is available for distribution, wherein the record may be created on the ledger by sending a transaction to the blockchain database (Para. 62); transactions recorded in a blockchain database can be grouped into blocks (Para. 41); the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger (Para. 64),
wherein a copy of the distributed blockchain ledger is stored by the first computing device and a second computing device, i.e. a 3D model Consumer (Fig. 1, el. 104), e.g. each node may store and maintain a copy of the ledger (Para. 38), wherein computing nodes are associated with one or more content providers and one or more consumers (Para. 36); 
generating, by the first computing device, a smart contract comprising: a decryption information for the media asset, e.g. a consumer requests permission to use a file that has been posted to the ledger, wherein each file posted to the ledger can be associated with a smart contract that is executed responsive to a user’s selection of the file (Para. 33); the smart contract may initiate the provisioning to the consumer a key for decrypting the 3D model file-decryption information- (Para. 47); the content provider receives the request for authorization from the consumer, wherein the request invokes the smart contract and the execution of the smart contract causes authentication of the consumer using credentials that were submitted in the request (Para. 70, 71); and 
transmitting, by the first computing device, the smart contract for storage in the distributed blockchain ledger, e.g. each file posted to the ledger can be associated with a smart contract that is executed responsive to a user’s selection of the file, wherein the program (smart contract) can be stored on the ledger (Para. 33); the content provider may post transactions to the ledger that indicate the status and events related to performance of a file sharing agreement among the parties, wherein the transactions include making an agreement with the consumer (Para. 49); the content provider can add or modify metadata about the 3D model file to the record, wherein the metadata may include information about use restrictions and price for consumers to obtain the file (Para. 64),
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device with the decryption key for the encrypted media asset, e.g. when the smart contract is executed, a key is provided to the consumer for decrypting the file (Para. 33); the consumer’s request invokes the smart contract and the request can be authorized by execution of the smart contract, which may verify that one or more conditions are satisfied (Para. 71); once the request is authorized a secret key can be provided to the consumer to allow the consumer to decrypt and use the 3D model file (Para. 72).
Milazzo does not clearly teach the block comprising an encrypted metadata item of a media asset; generating, by the first computing device, a smart contract comprising: a decryption key for the encrypted metadata item and an identifier of the second computing device; and wherein the smart contract is configured to be automatically executed at the execution time that is later than the first time, to provide the second computing device with the decryption key for the encrypted metadata item, and wherein the execution time is selected based on an occurrence within the media asset.
Allen ‘579 teaches generating a block for a distributed blockchain ledger, the block comprising an encrypted metadata item of a media asset, e.g. transferring of ownership rights for objects between parties using information published to a public ledger blockchain in view of a smart contract in order to store and release information, wherein the object may include a record, digital financial instrument, medical record, and other similar content (Para. 18); publishing encrypted data-encrypted metadata item- to a blockchain by broadcasting a byte stream of values of encrypted data to be published on a blockchain ledger (Para. 48, 49);
generating a smart contract comprising: a decryption key for the encrypted metadata item and an identifier, e.g. the counterpart owning the primary portion of the decryption token could transfer (via smart contract) their portion of the decryption token to whomever they want (Para. 20, 21); evaluating a smart contract to determine if compliance certificates-identifier- meet the conditions of transfer (Para. 39); a smart contract comprises requirements for disseminating decryption keys; a smart contract releases the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted (Para. 46, 57); publishing an encrypted transfer record in the public ledger blockchain and if the conditions of transfer in the smart contract are met, the primary decryption key for the encrypted transfer record is transmitted (Para. 67); and
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device, i.e. a transaction counterpart (Fig. 2, el. 202), with the decryption key for the encrypted metadata item, e.g. the counterpart owning the primary portion of the decryption token could transfer (via smart contract) their portion of the decryption token to whomever they want (Para. 20, 21); evaluating a smart contract to determine if compliance certificates meet the conditions of transfer (Para. 39); a smart contract comprises requirements for disseminating decryption keys; a smart contract releases the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted (Para. 46, 57); publishing an encrypted transfer record in the public ledger blockchain and if the conditions of transfer in the smart contract are met, the primary decryption key for the encrypted transfer record is transmitted (Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo to include the block comprising an encrypted metadata item of a media asset; generating, by the first computing device, a smart contract comprising: a decryption key for the encrypted metadata item; and wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device with the decryption key for the encrypted metadata item, using the known method of releasing, by a smart contract, the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted, as taught by Allen ‘579, in combination with the data sharing system of Milazzo for the purpose of allowing an entity to transact transfers of ownership in a relatively anonymous (but legitimate) fashion (Allen ‘579-Para. 20).
Milazzo in view of Allen ‘579 does not clearly teach generating, by the first computing device, a smart contract comprising:…an identifier of the second computing device, and wherein the execution time is selected based on an occurrence within the media asset.
Ansari teaches generating, by a first computing device, e.g. an information system (Fig. 1, el. 100); a submitter (Fig. 1, el. 120), a block for a distributed blockchain ledger, i.e. a blockchain (Fig. 1, el. 116), e.g. a submitter that uploads a new document will send a block transaction to a wallet identifier associated with an editor or approver (Para. 28); the submitter enters document information and meta-data associated with the document and it is received by the information system, wherein the information system interacts with the blockchain to generate and submit a transaction (Para. 38, 59),
the block comprising an encrypted metadata item of a media asset, e.g. the document or content may be encrypted before being incorporated into the transactions saved to the blockchain (Para. 40, 55); for any of the different blockchain transactions, different portions of a document may be encrypted using different encryption keys (Para. 55), wherein the document may include electric documents and electronic files including audio files, video files, spreadsheets, text documents, or image files (Para. 25); 
generating, by the first computing device, a smart contract comprising: an identifier of the second computing device, e.g. the submitter enters or specifies additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document (Para. 37), wherein the additional meta-data all become input for the smart contract (Para. 41); and 
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device, i.e. a recipient (Fig. 1, el. 126), with the encrypted metadata item, e.g. when the smart contract matures, the information system may notify the intended recipients; the recipients may monitor the blockchain directly and read the blockchain transaction that contains the document directly therefrom; the document may be delivered to the intended recipients via email or other delivery system (Para. 53, 68); the document may be segmented into different encrypted portions that are displayed to corresponding users on a need to know basis such that some portions may be encrypted with a key that is not available to the corresponding user (Para. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 to include generating, by the first computing device, a smart contract comprising: a decryption key for the encrypted metadata item and an identifier of the second computing device, using the known method of encrypting all or portions of the document or content before being incorporated into the transactions saved to the blockchain, generating a smart contract that includes the additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document, and when the smart contract matures, the information system may notify the intended recipients; the recipients may monitor the blockchain directly and read the blockchain transaction that contains the document directly therefrom; the document may be delivered to the intended recipients via email or other delivery system, wherein the document may be segmented into different encrypted portions that are displayed to corresponding users on a need to know basis such that some portions may be encrypted with a key that is not available to the corresponding user, as taught by Ansari, in combination with the data sharing system of Milazzo in view of Allen ‘579 for the purpose of providing time-sensitive or confidential information to the general public (or at least an intended recipient group) in a secure and reliable manner (Ansari-Para. 16).
Milazzo in view of Allen ‘579 in view of Ansari does not clearly teach wherein the execution time is selected based on an occurrence within the media asset.
Allen ‘583 teaches wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time…and wherein the execution time is selected based on an occurrence within the media asset, e.g. extracting at least one video frame from the video feed, detecting a barcode or QR code, determining a category by analyzing the barcode, ascertaining an execution case associated with the category, and selectively executing the execution case (Figs. 3, 4; Col. 7, lines 16-30; Col. 8, line 66-Col. 9, line 15), the processor 210 of the system 200 selectively executes the execution case, wherein the execution case may include one or more of the following actions:  executing a smart contract and describing video feed metadata (Figs. 1, 2; Col. 5, lines 27-47; Col. 13, lines 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 in view of Ansari to include wherein the execution time is selected based on an occurrence within the media asset, using the known method of extracting at least one video frame from the video feed, detecting a barcode or QR code, determining a category by analyzing the barcode, ascertaining an execution case associated with the category, and selectively executing the execution case, wherein the execution case may include one or more of the following actions:  executing a smart contract and describing video feed metadata, as taught by Allen ‘583, in combination with the data sharing system of Milazzo in view of Allen ‘579 in view of Ansari for the purpose of more closely tying the smart contract to specific portions of the media asset, thereby allowing more accurate timing for execution of the smart contract.

Regarding claim 2, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches all elements of claim 1.
Milazzo in view of Allen ‘579 does not clearly teach wherein generating the smart contract is performed in response to receiving an indication that the second computing device is subscribed to receive metadata updates from the first computing device.
Ansari teaches wherein generating the smart contract is performed in response to receiving an indication that the second computing device is subscribed to receive metadata updates from the first computing device, e.g. the submitter enters or specifies additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document (Para. 37), wherein the additional meta-data all become input for the smart contract (Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 to include wherein generating the smart contract is performed in response to receiving an indication that the second computing device is subscribed to receive metadata updates from the first computing device, as taught by Ansari, using the same motivation as in claim 1.

Regarding claim 3, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches wherein the decryption key of the smart contract is encrypted with a key encryption key that is configured to become active at the execution time, e.g. the consumer’s request for authorization to use the 3D model file invokes the smart contract which authorizes the request (Milazzo-Para. 71); once the request is authorized, the decryption key is identified and encrypted before it is provided to the consumer (Milazzo-Para. 72); the secret key provided to the consumer may itself be encrypted using the consumer’s public key-a key encryption key (Milazzo-Para. 35, 48).

Regarding claim 5, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches wherein the generated block comprises a universal identification of the media asset, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file-universal identification of the media asset- and indicates the file is available for distribution (Milazzo-Para. 62);
Also note Ansari discloses calculating the cryptographic hash of the document or content-universal identification of the media asset- and store the hash and the document on the blockchain (Para. 38).

Regarding claim 6, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches all elements of claim 5.
Milazzo further teaches the universal identification, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file and indicates the file is available for distribution (Milazzo-Para. 62).
Milazzo in view of Allen ‘579 does not clearly teach further comprising: receiving a request to access all blocks related to the universal identification; compiling metadata items that comprises the universal identification from each block of the blockchain ledger; and generating for display the compilation of metadata items.
Ansari teaches receiving a request to access all blocks related to the universal identification; compiling metadata items that comprises the universal identification from each block of the blockchain ledger; and generating for display the compilation of metadata items, e.g. as part of the generation of a new transaction, the document or newly revised document may be hashed-universal identification- and storing the hash and the document on the blockchain (Para. 38, 45); ensuring a complete audit trail is kept for all modifications to the document and showing a graphical representation of the complete audit trail of the blockchain transactions from submission of the document to “release” of the document to the recipients (Para. 14, 39); each successive blockchain transaction for the document may refer back to a prior blockchain transaction for that document which facilitates the creation of the audit trail (Para. 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 to include receiving a request to access all blocks related to the universal identification; compiling metadata items that comprises the universal identification from each block of the blockchain ledger; and generating for display the compilation of metadata items, as taught by Ansari, using the same motivation as in claim 1.

Regarding claim 7, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches wherein transmitting the block for storage in the distributed blockchain ledger comprises: transmitting the block for storage to a plurality of computing devices, e.g. sending the blockchain transaction to a first node and the first node forwards the transaction to all or a portion of the other nodes in the network (Milazzo-Para. 62);
Also note Ansari discloses each node of the blockchain may store a copy of the blockchain and includes initial reception of the transaction to the blockchain (Para. 31).

Regarding claim 8, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches wherein transmitting the block for storage in the distributed blockchain ledger comprises: transmitting the block for storage to the second computing device, e.g. sending the blockchain transaction to a first node and the first node forwards the transaction to all or a portion of the other nodes in the network (Milazzo-Para. 62), wherein one or more consumers are computing nodes in the network and each node stores a copy of the ledger (Milazzo-38);
Also note Ansari discloses each node of the blockchain may store a copy of the blockchain and includes initial reception of the transaction to the blockchain (Para. 31).

Regarding claim 9, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches all elements of claim 1.
Milazzo in view of Allen ‘579 does not clearly teach wherein transmitting the smart contract for storage in the distributed blockchain ledger comprises transmitting the smart contract for storage in the block that comprises the encrypted metadata item of the media asset.
Ansari teaches wherein transmitting the smart contract for storage in the distributed blockchain ledger comprises transmitting the smart contract for storage in the block that comprises the encrypted metadata item of the media asset, e.g. the submitter enters or specifies additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document (Para. 37); once the information is received, the blockchain transaction is generated and submitted to the blockchain (Para. 38), wherein the additional meta-data all become input for the smart contract and is part of the generated blockchain transaction (Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 to include wherein transmitting the smart contract for storage in the distributed blockchain ledger comprises transmitting the smart contract for storage in the block that comprises the encrypted metadata item of the media asset, as taught by Ansari, using the same motivation as in claim 1.

Regarding claim 10, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches wherein the smart contract is configured to be automatically executed at the execution time by at least one of the first computing device and the second computing device, e.g. when the smart contract is executed, a key is provided to the consumer for decrypting the file (Milazzo-Para. 33); the consumer’s request invokes the smart contract at one or more nodes of the computing network that administers the ledger and the request can be authorized by execution of the smart contract, which may verify that one or more conditions are satisfied (Milazzo-Para. 71); once the request is authorized a secret key can be provided to the consumer to allow the consumer to decrypt and use the 3D model file (Milazzo-Para. 72);
Also note Ansari discloses the planned release of a document at some future time (Para. 35), and when the smart contract matures, the information system may notify the intended recipients; the recipients may monitor the blockchain directly and read the blockchain transaction that contains the document directly therefrom; the document may be delivered to the intended recipients via email or other delivery system (Para. 53, 68).

Regarding claim 11, Milazzo teaches a system for securely distributing metadata using a blockchain, the system comprising: 
control circuitry of a first computing device, e.g. a computer/processor of a content provider (Fig. 1, el. 102; Fig. 6, el. 610; Para. 36, 37), configured to:  generate a block for a distributed blockchain ledger, i.e. a distributed ledger implemented as a distributed blockchain database (Fig. 1, el. 110; Para. 40), e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file and indicates that the file is available for distribution, wherein the record may be created on the ledger by sending a transaction to the blockchain database (Para. 62); transactions recorded in a blockchain database can be grouped into blocks (Para. 41); the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger (Para. 64),
the block comprising a metadata item of an encrypted media asset, e.g. the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger (Para. 64), wherein the 3D model file-media asset- is encrypted with the secret key (Para. 58);
communication circuitry, e.g. content provider communicates with any of a plurality of file servers and consumers (Fig. 1; Para. 93), of the first computing device configured to: transmit, at a first time, the block for storage in the distributed blockchain ledger, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file and indicates that the file is available for distribution, wherein the record may be created on the ledger by sending a transaction to the blockchain database (Para. 62); transactions recorded in a blockchain database can be grouped into blocks (Para. 41); the content provider can add or modify metadata about the 3D model file to the record of the file on the ledger (Para. 64),
wherein a copy of the distributed blockchain ledger is stored by the first computing device and a second computing device, i.e. a 3D model Consumer (Fig. 1, el. 104), e.g. each node may store and maintain a copy of the ledger (Para. 38), wherein computing nodes are associated with one or more content providers and one or more consumers (Para. 36); 
wherein the control circuitry of the first computing device is further configured to: generate a smart contract comprising: a decryption information for the media asset, e.g. a consumer requests permission to use a file that has been posted to the ledger; each file posted to the ledger can be associated with a smart contract that is executed responsive to a user’s selection of the file (Para. 33); the smart contract may initiate the provisioning to the consumer a key for decrypting the 3D model file-decryption information- (Para. 47); the content provider receives the request for authorization from the consumer, wherein the request invokes the smart contract and the execution of the smart contract causes authenticates the consumer using credentials that were submitted in the request (Para. 70, 71); and 
wherein the communication circuitry of the first computing device is further configured to: transmit the smart contract for storage in the distributed blockchain ledger, e.g. each file posted to the ledger can be associated with a smart contract that is executed responsive to a user’s selection of the file, wherein the program (smart contract) can be stored on the ledger (Para. 33); the content provider may post transactions to the ledger that indicate the status and events related to performance of a file sharing agreement among the parties, wherein the transactions include making an agreement with the consumer (Para. 49); the content provider can add or modify metadata about the 3D model file to the record, wherein the metadata may include information about use restrictions and price for consumers to obtain the file (Para. 64),
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide to the second computing device with the decryption key for the encrypted media asset, e.g. when the smart contract is executed, a key is provided to the consumer for decrypting the file (Para. 33); the consumer’s request invokes the smart contract and the request can be authorized by execution of the smart contract, which may verify that one or more conditions are satisfied (Para. 71); once the request is authorized a secret key can be provided to the consumer to allow the consumer to decrypt and use the 3D model file (Para. 72).
Milazzo does not clearly teach the block comprising an encrypted metadata item of a media asset; wherein the control circuitry of the first computing device is further configured to: generate a smart contract comprising: a decryption key for the encrypted metadata item and an identifier of the second computing device; and wherein the smart contract is configured to be automatically executed at the execution time that is later than the first time, to provide the second computing device with the decryption key for the encrypted metadata item, and wherein the execution time is selected based on an occurrence within the media asset.
Allen ‘579 teaches generating a block for a distributed blockchain ledger, the block comprising an encrypted metadata item of a media asset, e.g. transferring of ownership rights for objects between parties using information published to a public ledger blockchain in view of a smart contract in order to store and release information, wherein the object may include a record, digital financial instrument, medical record, and other similar content (Para. 18); publishing encrypted data-encrypted metadata item- to a blockchain by broadcasting a byte stream of values of encrypted data to be published on a blockchain ledger (Para. 48, 49);
generating a smart contract comprising: a decryption key for the encrypted metadata item and an identifier, e.g. the counterpart owning the primary portion of the decryption token could transfer (via smart contract) their portion of the decryption token to whomever they want (Para. 20, 21); evaluating a smart contract to determine if compliance certificates meet the conditions of transfer (Para. 39); a smart contract comprises requirements for disseminating decryption keys; a smart contract releases the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted (Para. 46, 57); publishing an encrypted transfer record in the public ledger blockchain and if the conditions of transfer in the smart contract are met, the primary decryption key for the encrypted transfer record is transmitted (Para. 67); and
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device, i.e. a transaction counterpart (Fig. 2, el. 202), with the decryption key for the encrypted metadata item, e.g. the counterpart owning the primary portion of the decryption token could transfer (via smart contract) their portion of the decryption token to whomever they want (Para. 20, 21); evaluating a smart contract to determine if compliance certificates meet the conditions of transfer (Para. 39); a smart contract comprises requirements for disseminating decryption keys; a smart contract releases the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted (Para. 46, 57); publishing an encrypted transfer record in the public ledger blockchain and if the conditions of transfer in the smart contract are met, the primary decryption key for the encrypted transfer record is transmitted (Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo to include the block comprising an encrypted metadata item of a media asset; wherein the control circuitry of the first computing device is further configured to: generate a smart contract comprising: a decryption key for the encrypted metadata item; and wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device with the decryption key for the encrypted metadata item, using the known method of releasing, by a smart contract, the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted, as taught by Allen ‘579, in combination with the data sharing system of Milazzo for the purpose of allowing an entity to transact transfers of ownership in a relatively anonymous (but legitimate) fashion (Allen ‘579-Para. 20).
Milazzo in view of Allen ‘579 does not clearly teach wherein the control circuitry of the first device is further configured to: generate a smart contract comprising:…an identifier of the second computing device, and wherein the execution time is selected based on an occurrence within the media asset.
Ansari teaches control circuitry of a first computing device, e.g. an information system (Fig. 1, el. 100); a submitter (Fig. 1, el. 120), configured to:  generate a block for a distributed blockchain ledger, i.e. a blockchain (Fig. 1, el. 116), e.g. a submitter that uploads a new document will send a block transaction to a wallet identifier associated with an editor or approver (Para. 28); the submitter enters document information and meta-data associated with the document and it is received by the information system, wherein the information system interacts with the blockchain to generate and submit a transaction (Para. 38, 59),
the block comprising an encrypted metadata item of a media asset, e.g. the document or content may be encrypted before being incorporated into the transactions saved to the blockchain (Para. 40, 55); for any of the different blockchain transactions, different portions of a document may be encrypted using different encryption keys (Para. 55), wherein the document may include electric documents and electronic files including audio files, video files, spreadsheets, text documents, or image files (Para. 25); 
wherein the control circuitry of the first computing device is further configured to: generate a smart contract comprising: an identifier of the second computing device, e.g. the submitter enters or specifies additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document (Para. 37), wherein the additional meta-data all become input for the smart contract (Para. 41); and 
wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time, to provide the second computing device, i.e. a recipient (Fig. 1, el. 126), with the encrypted metadata item, e.g. when the smart contract matures, the information system may notify the intended recipients; the recipients may monitor the blockchain directly and read the blockchain transaction that contains the document directly therefrom; the document may be delivered to the intended recipients via email or other delivery system (Para. 53, 68); the document may be segmented into different encrypted portions that are displayed to corresponding users on a need to know basis such that some portions may be encrypted with a key that is not available to the corresponding user (Para. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 to include wherein the control circuitry of the first computing device is further configured to: generate a smart contract comprising: a decryption key for the encrypted metadata item and an identifier of the second computing device, using the known method of encrypting all or portions of the document or content before being incorporated into the transactions saved to the blockchain, generating a smart contract that includes the additional meta-data including the schedule at which the document is to be disseminated and the intended recipient(s) for the document, and when the smart contract matures, the information system may notify the intended recipients; the recipients may monitor the blockchain directly and read the blockchain transaction that contains the document directly therefrom; the document may be delivered to the intended recipients via email or other delivery system, wherein the document may be segmented into different encrypted portions that are displayed to corresponding users on a need to know basis such that some portions may be encrypted with a key that is not available to the corresponding user, as taught by Ansari, in combination with the data sharing system of Milazzo in view of Allen ‘579 for the purpose of providing time-sensitive or confidential information to the general public (or at least an intended recipient group) in a secure and reliable manner (Ansari-Para. 16).
Milazzo in view of Allen ‘579 in view of Ansari does not clearly teach wherein the execution time is selected based on an occurrence within the media asset.
Allen ‘583 teaches wherein the smart contract is configured to be automatically executed at an execution time that is later than the first time…and wherein the execution time is selected based on an occurrence within the media asset, e.g. extracting at least one video frame from the video feed, detecting a barcode or QR code, determining a category by analyzing the barcode, ascertaining an execution case associated with the category, and selectively executing the execution case (Figs. 3, 4; Col. 7, lines 16-30; Col. 8, line 66-Col. 9, line 15), the processor 210 of the system 200 selectively executes the execution case, wherein the execution case may include one or more of the following actions:  executing a smart contract and describing video feed metadata (Figs. 1, 2; Col. 5, lines 27-47; Col. 13, lines 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 in view of Ansari to include wherein the execution time is selected based on an occurrence within the media asset, using the known method of extracting at least one video frame from the video feed, detecting a barcode or QR code, determining a category by analyzing the barcode, ascertaining an execution case associated with the category, and selectively executing the execution case, wherein the execution case may include one or more of the following actions:  executing a smart contract and describing video feed metadata, as taught by Allen ‘583, in combination with the data sharing system of Milazzo in view of Allen ‘579 in view of Ansari for the purpose of more closely tying the smart contract to specific portions of the media asset, thereby allowing more accurate timing for execution of the smart contract.

Regarding claim 12, the claim is analyzed with respect to clam 2.

Regarding claim 13, the claim is analyzed with respect to clam 3.

Regarding claim 15, the claim is analyzed with respect to clam 5.

Regarding claim 16, the claim is analyzed with respect to clam 6.

Regarding claim 17, the claim is analyzed with respect to clam 7.

Regarding claim 18, the claim is analyzed with respect to clam 8.

Regarding claim 19, the claim is analyzed with respect to clam 9.

Regarding claim 20, the claim is analyzed with respect to clam 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 and further in view of Boubion et al. (US 2008/0170689 A1).
Regarding claim 4, Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 teaches all elements of claim 1.
Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 further teaches wherein the decryption key of the smart contract is encrypted with a key encryption key, wherein providing the second computing device with the decryption key comprises:  encrypting the decryption key with a key encryption key that is configured to become active at the execution time, e.g. the consumer’s request for authorization to use the 3D model file invokes the smart contract which authorizes the request (Milazzo-Para. 71); once the request is authorized, the decryption key is identified and encrypted before it is provided to the consumer (Milazzo-Para. 72); the secret key provided to the consumer may itself be encrypted using the consumer’s public key-a key encryption key (Milazzo-Para. 35, 48);
Also note Allen ‘579 discloses the counterpart owning the primary portion of the decryption token could transfer (via smart contract) their portion of the decryption token to whomever they want (Para. 20, 21); a smart contract comprises requirements for disseminating decryption keys; a smart contract releases the primary part of a decryption key so that the information in the encrypted data stack-encrypted metadata item- may be decrypted (Para. 46, 57); publishing an encrypted transfer record in the public ledger blockchain and if the conditions of transfer in the smart contract are met, the primary decryption key for the encrypted transfer record is transmitted (Para. 67).
Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 does not clearly teach wherein providing the second computing device with the decryption key comprises: transmitting the key encryption key to the second computing device at the execution time.
Boubion teaches providing the second computing device with the decryption key comprises: transmitting the key encryption key to the second computing device at an execution time, e.g. upon creation of the one or more keys, the user may encrypt the one or more keys and send the shared one or more keys to a recipient and may only be decrypted with a password (Para. 54); the password is further sent to the intended receiver separate from the sending of the key (Para. 75); once the receiver enters the password, the key is accessed (Para. 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 to include wherein providing the second computing device with the decryption key comprises: transmitting the key encryption key to the second computing device at the execution time, using the known method of encrypting the one or more keys, sending the shared one or more keys to a recipient, wherein the keys may only be decrypted with a password; the password is further sent to the intended receiver separate from the sending of the key and once the receiver enters the password, the key is accessed, as taught by Boubion, in combination with the data sharing system of Milazzo in view of Allen ‘579 in view of Ansari in view of Allen ‘583 for the purpose of conducting secure networked data, text, audio, video, or multimedia communications (Boubion-Para. 10).  A further benefit of the combination would be so that a single key encryption key may be used by more than one receiving device.

Regarding claim 14, the claim is analyzed with respect to clam 4.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraemer at al. (US 2017/0277909 A1)—Kraemer discloses continually as the player executes, the smart contract can be at least partially fulfilled and a cryptocurrency smart contract transaction is completed based on the output of the app and accompanying assurance proof (Para. 54).

Trevethan (US 2020/0136815 A1)—Trevethan discloses a secure and reliable time release encryption service using smart contracts (Abstract).

Yang et al. (US 2019/0050854 A1)—Yang discloses blockchain-based digital data exchanges wherein an endpoint device subscribes to data availability notices and receives the data (Abstract; Fig. 5).

Palaniappan et al. (US 2019/0188399 A1)—Palaniappan discloses a smart contract that can output a key to decrypt a document (Para. 23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




23 August 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498